Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 28 Feb 2022.
Claim 21 was cancelled.
Claims 1-3, 6, 8-11, 17, 20, and 22-23 were amended.
Claims 1-11, 17-20, and 22-26 are currently pending and have been examined.

Response to Arguments
Regarding the objection to the specification and claim 17
Applicant’s amendments have obviated the objections to the specification and claim 17. The amendment to the specification has been entered. 
Regarding the rejection under 35 U.S.C. 112
Applicant’s arguments with respect to the rejection of claims 1-11 and 20-24 under 35 U.S.C. 112 have been fully considered and are persuasive in light of Applicant’s amendments. The rejection has been withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive in light of Applicant’s amendments. The rejection has been withdrawn. 
Regarding the rejection under 35 U.S.C. 102/103
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/717106, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not disclose the elements of claims 18 and 19. Specifically, the provisional application does not disclose or fairly suggest “responsive to determining that the initial price was not accepted by one of the respective carriers: determining an amount of time remaining until the vehicle is to be picked up at the pickup location; determining a maximum price the respective shipper is willing to pay to ship the vehicle; and calculating the price for shipping based on both the amount of time remaining and the maximum price,” as recited in claim 18. Neither does it disclose or fairly suggest “wherein the at least one carrier criterion comprises a minimum price for shipping; and wherein the processor is configured to determine whether to include the respective carrier in the GUI further based on whether the initial price for shipping the vehicle is greater than the minimum price for shipping,” as recited in claim 19. Therefore, the effective filing date for claims 18 and 19 is 12 Aug 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-9, 11, 20, and 22-26  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160335593 to Clarke et. al. (“Clarke”) in view of U.S. Patent Publication No. 20190171798 to Boghossian et. al. (“Boghossian”).
Claim 1
Clarke discloses the following elements:
A system, comprising: ([0007] method, system and computer program product for efficient matching of shipments to equipment carriers)
a database configured to store carrier information for a plurality of respective carriers and shipper information for a plurality of respective shippers, ([0043] carrier and shipper interfacing and shipment tracking (CSIST) database includes data on carriers and shippers; [0046] carrier table includes plurality of different carrier entries (see fig. 3); [0048] multiple shippers can be registered (see fig. 4))
the carrier information indicative of at least one carrier criterion for each of the plurality of respective carriers and the shipper information indicative of at least one shipper criterion for each of the plurality of respective shippers; ([0105] carriers are able to post their availability according to location and/or requirements and other shipper or carrier criteria; see figs. 3 and 4 which include carrier and shipper criteria such as base amount (carrier), vehicle preference (shipper))
a communication interface configured to receive a request for one or both of a respective carrier or a respective shipper; ([0053] system receives request from a carrier for assignment of a cargo; [0060] system receives request from a registered shipper to locate a carrier to transport a shipment; [0042] system includes a network interface device to communicate with other devices, services, and components that are external to the data processing system; see fig. 1)
and a processor in communication with the database and the communication interface and configured to: (fig. 1 data processing system (100) includes a processor in communication with the storage including the carrier and shipper databases and the network interface device configured to communicate with other devices; see also paragraphs [0039], [0042], and [0043])
receive, through the communication interface, the request from an electronic device for one or both of the respective carrier and the respective shipper; ([0053] system receives request from a carrier for assignment of a cargo; [0060] system receives request from a registered shipper to locate a carrier to transport a shipment; [0042] system includes a network interface device to communicate with other devices, services, and components that are external to the data processing system; see fig. 1)
responsive to a request from the respective carrier: access a location for the respective carrier; ([0053] when carrier request is received, system identifies one of a desired starting point and a current location of the equipment)
select, based on the at least one carrier criterion for the respective carrier, the at least one shipper criterion for the plurality of respective shippers and the location for the respective carrier, a subset of the plurality of respective shippers each of which has a corresponding current physical location; ([0060] the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipment of the cargo being shipped; [0053] system determines whether any shipments are within radius of carrier’s location or starting point, whether carrier is authorized for the shipment (shipper criterion); [0054] carrier-view UI presents a location of each of the available shipments; [0055] system also includes ability for carrier to specify shipment type specifics and consider only those types of shipments – this is selecting a subset of the plurality of respective shippers)
generate a carrier graphical user interface (GUI) based on the subset of the plurality of respective shippers, the carrier GUI comprising a map view and including icons associated with locations positioned on the map view to correspond a respective current physical location at least some of the subset of the plurality of respective shippers and the location of the respective carrier, and including additional shipper information associated with the icons, the additional shipper information for a respective icon output in response to user selection of the respective icon; ([0020], fig. 11, [0049] carrier-view interface includes map generation including location of available shipments; ([0053] system determines whether any shipments are within radius of carrier’s location or starting point; [0054] carrier-view UI presents a location of each of the available shipments; [0055] system also includes ability for carrier to specify shipment type specifics and consider only those types of shipments – this is selecting a subset of the plurality of respective shippers; [0070] carrier view UI discloses available shipments including a path to the pickup point from the carrier’s current location and a route from the pickup point to the destination – this is a map view; [0071] carrier can select the shipment within the carrier-view UI to enable completion of contract negotiations with the shipper, including terms of the shipment)
and send the carrier GUI to one or both of the respective carrier or the subset of the plurality of respective shippers; ([0056] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4; the carrier can select one of the shipments to engage with additional information, such as countering the price)
responsive to a user selection of a respective icon on the carrier GUI, launch a communication popup window enabling communication input by the respective carrier to a respective shipper assigned to the respective icon; ([0020], fig. 11, [0049] carrier-view interface includes map generation including location of available shipments; ([0053] system determines whether any shipments are within radius of carrier’s location or starting point; [0054] carrier-view UI presents a location of each of the available shipments; [0055] system also includes ability for carrier to specify shipment type specifics and consider only those types of shipments – this is selecting a subset of the plurality of respective shippers; [0070] carrier view UI discloses available shipments including a path to the pickup point from the carrier’s current location and a route from the pickup point to the destination – this is a map view; [0071] carrier can select the shipment within the carrier-view UI to enable completion of contract negotiations with the shipper, including terms of the shipment)
route the communication input to the respective shipper assigned to the respective icon; ([0071] carrier can select the shipment within the carrier-view UI to enable completion of contract negotiations with the shipper, including terms of the shipment; [0049] recalculation/negotiation module allows the shipper and carrier to engage in an online negotiation of rates for particular shipment that is presented on the carrier-view UI – this necessitates routing the communication to the respective shipper)
and responsive to a request from the respective shipper: determine respective mobile locations for the plurality of respective carriers; ([0060] system identifies available carriers from among all the carriers registered on the network responsive to a request from a shipper; carriers are available based at least partly on location of the carrier)
select, based on the at least one carrier criterion for the plurality of the respective carriers, the at least one shipper criterion for the respective shipper and the respective mobile locations for the plurality of respective carriers, a subset of the plurality of respective carriers; ([0053] system determines whether any shipments are within radius of carrier’s location or starting point, whether carrier is authorized for the shipment (shipper criterion); [0055] system also includes ability for carrier to specify shipment type specifics and consider only those types of shipments – this is selecting a subset of the plurality of respective carriers; [0060] the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipment of the cargo being shipped)
generate a shipper GUI based on the subset of the plurality of respective carriers, the shipper GUI comprising the map view and including icons positioned on the map view to correspond a respective current physical location at least some of the subset of the plurality of respective carriers and a location of the respective shipper, and including additional carrier information associated with the icons, the additional carrier information for a respective icon output in response to user selection of the respective icon; ([0056] shipper-view UI lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055]; the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3, 4, and 9; [0061] shipper-view UI includes subset of carriers; user can access additional information, such as a price negotiation or contract, by clicking on a button on the UI; see also fig. 8)
and send the shipper GUI to one or both of the subset of the plurality of respective carriers or the respective shipper. ([0056] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3, 4, and 9; [0061] shipper-view UI includes subset of carriers; user can access additional information, such as a price negotiation or contract, by clicking on a button on the UI; see also fig. 8)
The limitations which recite that the icons correspond to the locations of the shippers and carriers require the map view, which is disclosed as above. However, the limitations then recite “including additional carrier information associated with the icons,” again permitting the list view of the additional information. Moreover, there is no recitation that the “additional information” is anything more than, for example, a name of the shipper/carrier. Therefore, under the broadest reasonable interpretation, the claim is met. Nevertheless, in the interest of compact prosecution, Boghossian discloses a map-view in which the location of the provider and including details of the transportation offer as in [0112]-[0113], figs. 13C-13D. See also [0120], fig. 16B. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the map-based GUI of Clarke the additional information as taught by Boghossian in order to “allow a transportation requester to validate or confirm the safeness and integrity of a transportation provider.” Boghossian, paragraph [0093].
Claim 2
Clarke in view of Boghossian discloses the elements of claim 1, above. Clarke also discloses:
wherein the user selection of the respective icon comprises clicking on or hovering over the respective icon. ([0040] input/output controllers may include pointing devices, touch devices such as a mouse, touch pad, or stylus; [0134] carrier mobile communication device may include a touch screen or pad or keypad; [0127], [0138] carrier uses the mobile communication device or other computer to perform the method; [0139] shipper uses a computer and/or other user device, such as a smart phone, to perform the method)
Claim 6
Clarke in view of Boghossian discloses the elements of claim 1, above. Clarke also discloses:
wherein the carrier GUI generated by the processor is further configured to enable communication functionality for the respective carrier with the subset of the plurality of respective shippers via the icons associated with locations of the subset of the plurality of respective shippers; ([0056] carrier-view UI includes subset of shippers; user can access additional information, such as a price negotiation or contract, by clicking on a button on the UI; see also fig. 7)
and wherein the shipper GUI generated by the processor is further configured to enable communication functionality for the respective shipper with the subset of the plurality of respective carriers via the icons associated with locations of the subset of the plurality of respective shippers. ([0061] shipper-view UI includes subset of carriers; user can access additional information, such as a price negotiation or contract, by clicking on a button on the UI; see also fig. 8)
Claim 8
Clarke in view of Boghossian discloses the elements of claim 1, above. Clarke also discloses:
wherein the location for the respective carrier comprises a mobile location transmitted from a mobile electronic device for the respective carrier. ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier)
Claim 9
Clarke in view of Boghossian discloses the elements of claim 8, above. Clarke also discloses:
wherein the processor is further configured to determine, based on the location for the respective carrier, a distance between the respective carrier and the respective shipper; ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier; [0053] system determines whether any shipment is available within a particular radius of the current location of the carrier)
and wherein the processor is configured to select the subset of the plurality of respective carriers that have the distance the respective carrier and the respective shipper to be less than a predetermined amount. ([0053] system determines whether any shipment is available within a particular radius of the current location of the carrier)
Claim 11
Clarke in view of Boghossian discloses the elements of claim 1, above. Clarke also discloses:
wherein the location for the respective carrier comprises a stationary location for a home location for the respective carrier. ([0126] carrier database includes a home base location and may indicate an acceptable travel distance from a home base; see also fig. 3)
Claim 20
Clarke in view of Boghossian discloses the elements of claim 6, above. Clarke also discloses:
wherein a status of a respective carrier is associated with the icon for the respective carrier, the status for the respective carrier comprises an indication of availability of the respective carrier and a destination for the respective carrier, ([0105] carriers are able to post their availability according to location and/or requirements and other shipper or carrier criteria; see figs. 3 and 4 which include carrier and shipper criteria such as base amount (carrier), vehicle preference (shipper)); [0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055] – the fact that a carrier is included in the subset is an indication of availability; [0030] system may consider a carrier’s desired end destination and plot an entire route from pickup location to desired end location; [0061] a listing of qualified pairings is presented to shipper including total miles and empty miles – Applicant’s originally filed specification discloses that status is available or unavailable in [0027], so a carrier with empty miles teaches the limitation under the broadest reasonable interpretation)
and wherein responsive to selection of the icon for the respective carrier, the GUI is configured to output an overlay  ([0061] a listing of qualified pairings is presented to shipper including total miles and empty miles – Applicant’s originally filed specification discloses that status is available or unavailable in [0027], so a carrier with empty miles teaches the limitation under the broadest reasonable interpretation; [0085] information about carriers can be opened in secondary windows)
Clarke does not explicitly disclose that the status information is displayed as an overlay on a map view. However, Boghossian discloses that information can be presented as an overlay on a map view in [0120] and figs. 16A and 16B. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the overlay view of Boghossian for the secondary window of Clarke. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 22
Clarke in view of Boghossian discloses the elements of claim 1, above. Clarke also discloses:
wherein the shipper GUI based on the subset of the plurality of respective carriers is generated based on a predetermined future time. ([0054] system can enable booking of shipments based on fore-knowledge of where equipment will be at some time/date in the future; [0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055] – the fact that a carrier is included in the subset is an indication of availability)
Claim 23
Clarke in view of Boghossian discloses the elements of claim 22, above. Clarke also discloses:
wherein the processor is configured to determine respective positions of the respective carriers at the predetermined future time; ([0054] system can enable booking of shipments based on fore-knowledge of where equipment will be at some time/date in the future)
and wherein the processor is configured to generate the shipper GUI to indicate the respective positions of the respective carriers at the predetermined future time. ([0054] system can enable booking of shipments based on fore-knowledge of where equipment will be at some time/date in the future; [0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055] – the fact that a carrier is included in the subset is an indication of availability)
Claim 24
Clarke in view of Boghossian discloses the elements of claim 23, above. Clarke also discloses:
wherein the processor is further configured to receive input from the respective shipper indicating the predetermined future time. ([0054] system can enable booking of shipments based on fore-knowledge of where equipment will be at some time/date in the future; [0055] shipper may be prompted to enter a date for departure; [0057] carrier may enter date and time of travel)
Claim 25
Clarke in view of Boghossian discloses the elements of claim 1, above. Clarke also discloses:
wherein the communication popup window includes at least a part of the additional shipper information for the respective shipper assigned to the respective icon and includes at least one field for the respective carrier to input text; ([0071] carrier can select the shipment within the carrier-view UI to enable completion of contract negotiations with the shipper, including terms of the shipment – this necessitates being able to input text)
Clarke does not explicitly disclose receiving an activation to send a communication. However, Boghossian discloses:
and wherein the communication popup window further is configured to receive an activation by the respective carrier to send a communication that includes at least a part of the input text. (fig. 16B, elements 1660, showing an up arrow which “automatically creates message in ‘message’ tab with all people in carpool” in a popup window over a map GUI; [0120] messages may be sent between the requestors and the providers)
Clarke discloses that users can negotiate between themselves via a secondary window on a user interface. Boghossian discloses that a user can activate an up arrow on a popup window overlaying a map GUI to send messages between providers and requestors. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the overlay view of Boghossian for the secondary window of Clarke. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 26
Clarke in view of Boghossian discloses the elements of claim 25, above. Clarke also discloses that a carrier can select the shipment within the carrier-view UI to enable completion of contract negotiations with the shipper, including terms of the shipment as in [0071] – this necessitates being able to input text. However, Boghossian discloses:
wherein the communication comprises a text message to the respective shipper assigned to the respective icon. ([0120] messages may be sent between the requestors and the providers, including text messages)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the text message of Boghossian for the generally disclosed communication of Clarke. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 3-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160335593 to Clarke et. al. (“Clarke”) in view of U.S. Patent Publication No. 20190171798 to Boghossian et. al. (“Boghossian”) and in view of U.S. Patent Publication No. 20180096300 to Boye et. al. (“Boye”).
Claim 3
Clarke in view of Boghossian discloses the elements of claim 2, above. Clarke discloses opening “a secondary window” when a selection is made in the carrier or shipper view UIs, as in [0063], [0065], and [0065]. Clarke does not explicitly disclose that this is an overlay window. However, Boghossian discloses
and wherein responsive to selection of the respective icon, the shipper GUI is configured to output an overlay on the map view indicative of at least a part of the additional carrier information. ([0120] menu items and screens including additional information are shown in figs. 16A and 16B)
 Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the overlay view of Boghossian for the secondary window of Clarke. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Clarke also discloses that cargo may include large sized items that cannot be shipped using standard carriers ([0005]), and that the shipper can be anyone who has cargo that require pickup and transportation to a delivery destination ([0029]). Clarke also discloses that shippers may be prompted to enter a classification/type of cargo ([0060]), and that the carrier database includes available equipment capacity ([0126]). Clarke does not explicitly disclose vehicle related shipping. However, Boye discloses:
wherein the plurality of respective shippers comprise vehicle dealers and the plurality of respective carriers comprise vehicle carriers; ([0047] dealers can submit a vehicle delivery request and receive price estimate and locate drivers to deliver the vehicle; [0046] carriers may be car haulers or other vehicle transporters)
wherein the additional carrier information comprises vehicle carrier capacity and vehicles for shipment; ([0071] registered vehicle mover can be associated with a load capacity; [0081] orders can be filtered based on capacity; [0067] order can include order details such as vehicle identification number (VIN) for each vehicle)
Clarke in view of Boghossian discloses presenting order information and capacity information to carriers and shippers, respectively, and that additional information can be accessed via the respective user interfaces including secondary and pop-up/overlay windows over a map GUI. Boye discloses that shippers can be car dealers, carriers can be vehicle transporters, and that the additional information can include carrier capacity and vehicles for shipment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the cargo shipment matching system of Clarke the vehicle transport aspects of Boye in order to “maximize[s] driver profitability” for “vehicle transport scheduling and demand.” Boye, paragraph [0046]. 
Claim 4
Clarke in view of Boghossian and Boye discloses the elements of claim 3, above. Clarke also discloses:
wherein the at least one carrier criterion comprises a capability of shipping a type of  ([0035] relevant details that are tracked include type of equipment (capability of shipping a type of cargo) and available capacity)
wherein the request from the respective shipper  ([0048], [0060] shippers are prompted to enter classification and type of cargo)
and wherein the processor is configured to select the subset of the plurality of respective carriers based on comparing the number of . ([0060] the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipment of the cargo being shipped; [0053] system determines whether any shipments are within radius of carrier’s location or starting point, whether carrier is authorized for the shipment (shipper criterion); [0055] system also includes ability for carrier to specify shipment type specifics and consider only those types of shipments)
Clarke discloses comparing the capabilities and capacities of carriers with the requirements of the shipper to determine the subset of shippers and carriers, respectively, for matching. Clarke does not explicitly disclose consideration of “a number of vehicles for shipping.” However, Boye discloses that an order can include multiple vehicles ([0067]), and that the system can consider the load capacity in determining a match ([0071]). Boye also discloses that orders may be filtered based on additional characteristics, such as capacity of trailer, size of car (type of vehicle), operability of cars, etc. Boye, paragraph [0081]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the cargo shipment matching system of Clarke the vehicle transport aspects of Boye in order to “maximize[s] driver profitability” for “vehicle transport scheduling and demand.” Boye, paragraph [0046].
Claim 5
Clarke in view of Boghossian and Boye discloses the elements of claim 3, above. Clarke also discloses:
wherein the at least one shipper criterion comprises a payment price for shipping; ([0061] shippers can enter a price being offered for the shipment)
wherein the request from the respective carrier includes a minimum price for shipping; ([0061] system can consider each carriers requested price)
and wherein the processor is configured to select the subset of the plurality of respective shippers based on comparing the minimum price for shipping against the payment price for shipping for each of the plurality of respective shippers. ([0061] system can consider a carrier’s requested price and a shipper’s offer price in matching the carriers and shippers)
Claim 7
Clarke in view of Boghossian discloses the elements of claim 6, above. Clarke also discloses:
wherein a status of a respective shipper is associated with the icon for the respective shipper, the status for the respective shipper comprises an indication of  for shipping and a payment for shipping; (see fig. 4 – shippers are associated with shipper data including a type of shipment and a payment for the shipping; see also fig. 7)
and wherein a status of a respective carrier is associated with the icon for the respective carrier, the status for the respective carrier comprises an indication of availability of the respective carrier and a heading for the respective carrier. (see fig. 3 – carriers are associated with various statuses including home location, coverage area; [0030] system may consider a carrier’s desired end destination; [0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055] – the fact that a carrier is included in the subset is an indication of availability)
As with claim 1, the claim language here is very broad. A status that is associated with the icon does not require an interpretation that the status is presented to the user on the GUI. Therefore, but for the vehicle aspects, the claim is met by Clarke. 
Clarke does not explicitly disclose that the shipment is indicated as a vehicle. However, Boye discloses that the GUI may include additional information such as a vehicle for transport. See Boye, fig. 17. This figure of Boye also discloses the payment for the shipping. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the cargo shipment matching system of Clarke the vehicle transport aspects of Boye in order to “maximize[s] driver profitability” for “vehicle transport scheduling and demand.” Boye, paragraph [0046].
Claim 10
Clarke in view of Boghossian discloses the elements of claim 9, above. Clarke also discloses:
wherein the processor is configured to generate the shipper GUI with a geo-fence for the respective carrier based on the mobile location transmitted from the mobile electronic device for the respective carrier; ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier; [0053] system determines whether any shipment is available within a particular radius of the current location of the carrier)
and wherein the processor is configured to generate the shipper GUI with the geo-fence for the respective carrier responsive to the respective shipper being with the geo-fence for the respective carrier ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier; [0068] system determines whether shipments can be serviced by particular equipment and presents real-time updates for both carrier and shipper view UIs; [0081] carrier and equipment are presented as available to the shipper-view UI when they are located within a shipment pick-up zone)
Clarke does not explicitly disclose that the carrier is presented to the shipper when the carrier is within the geo-fence of the shipper while simultaneously traveling toward the shipper, which is the plain meaning interpretation of this claim language. However, Boye discloses that orders can be filtered based on start location, finish location, and can be identified as return trip orders, i.e. carriers will pick up the shipment on the return from the trip traveling toward the shipper. See at least [0081], [0083], [0091]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the location based cargo shipment matching system of Clarke the return trip shipment identification of Boye in order to “maximize[s] driver profitability” for “vehicle transport scheduling and demand.” Boye, paragraph [0046].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160335593 to Clarke et. al. (“Clarke”) in view of U.S. Patent Publication No. 20180096300 to Boye et. al. (“Boye”).
Claim 17
Clarke discloses the following elements:
A system comprising: ([0007] method, system and computer program product for efficient matching of shipments to equipment carriers)
a database configured to store carrier information for a plurality of respective carriers and shipper information for a respective shipper, ([0043] carrier and shipper interfacing and shipment tracking (CSIST) database includes data on carriers and shippers; [0046] carrier table includes plurality of different carrier entries (see fig. 3); [0048] multiple shippers can be registered (see fig. 4))
the carrier information indicative of at least one carrier criterion for each of the plurality of respective carriers and the shipper information indicative of at least one shipper criterion for the respective shipper, the at least one carrier criterion comprising a type of  ([0105] carriers are able to post their availability according to location and/or requirements and other shipper or carrier criteria; see figs. 3 and 4 which include carrier and shipper criteria such as base amount (carrier), vehicle preference (shipper); [0035] relevant details that are tracked include type of equipment (capability of shipping a type of cargo) and available capacity)
a communication interface configured to receive a request for one or both of a respective carrier or the respective shipper, the request from the respective shipper indicative of a pickup location to pick up a ([0053] system receives request from a carrier for assignment of a cargo; assignment includes pick-up point; [0060] system receives request from a registered shipper to locate a carrier to transport a shipment; [0042] system includes a network interface device to communicate with other devices, services, and components that are external to the data processing system; see fig. 1)
destination location to drop off the  ([0048] shipper request includes shipment delivery destination, may include request for particular type of equipment, classification/type of goods, and payment rate. See also figs.4 and 7)
and a processor in communication with the database and the communication interface and configured to: (fig. 1 data processing system (100) includes a processor in communication with the storage including the carrier and shipper databases and the network interface device configured to communicate with other devices; see also paragraphs [0039], [0042], and [0043])
receive, through the communication interface, the request from an electronic device for one or both of the respective carrier and the respective shipper; ([0053] system receives request from a carrier for assignment of a cargo; [0060] system receives request from a registered shipper to locate a carrier to transport a shipment; [0042] system includes a network interface device to communicate with other devices, services, and components that are external to the data processing system; see fig. 1)
determine, based on an index pricing model, an initial price for shipping the  ([0048] base rate can be an initial rate; [0061] pricing may be set by the framework based on the parameters of the request)
access a mobile location for the respective carrier; ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier)
determine whether to include the respective carrier in a graphical user interface (GUI) based on both of the following: a distance between the mobile location for the respective carrier and the pickup location for the  ([0069] a current location of the carrier is determined based on received location data dynamically detected from a location tracking device associated with a communication device of the carrier; [0053] system determines whether any shipment is available within a particular radius of the current location of the carrier; ([0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055])
and the type of shipping matches the type of  (([0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055]; [0060] system identifies available carriers from among all the carriers registered on the network responsive to a request from a shipper; carriers are available based at least partly on location of the carrier; the carrier and equipment are deemed a qualified pairing for the shipper when the carrier meets the established equipment requirements for the cargo being shipped)
generate the GUI, the GUI ([0056] shipper-view user interface (UI) lists each of the available carriers determined based on the criteria disclosed in paragraphs [0053]-[0055]; the shipper can select one of the shipments to engage with additional information, such as countering the price; the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3, 4, and 9)
responsive to user selection of an icon of a respective carrier, a communication popup window is launched enabling communication by the respective shipper to the respective carrier in order for the respective carrier to communicate with the respective shipper and for the respective shipper to communicate with the respective carrier; ([0056], [0061] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3,  4; the shipper and carrier can select one of the shipments to engage with additional information, such as countering the price or otherwise negotiating the contract; see also figs. 7 and 8; [0063], [0065], and [0065] system opens a secondary window (popup window) when a selection is made in the carrier or shipper view UIs)
send the GUI to the respective carriers determined to be included in the GUI and the respective shipper; ([0056] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4; the carrier can select one of the shipments to engage with additional information, such as countering the price)
and determine whether to recalculate a price for shipping the . ([0048] base rate can be an initial rate; [0049] recalculation and/or negotiation module allows a shipper and carrier to engage in an online negotiation of rates for a particular shipment; [0056], [0061] the interface includes carrier identifiers and locations and shipper identifiers and locations – see figs. 3 and 4; the shipper and carrier can select one of the shipments to engage with additional information, such as countering the price or otherwise negotiating the contract; see also figs. 7 and 8; [0078] initial rate may be established for a new carrier; may be recalculated based on a determined service level for the carrier)
Clarke discloses comparing the capabilities, capacities, and prices of carriers with the requirements of the shipper to determine the subset of shippers and carriers, respectively, for matching. Clarke does not explicitly disclose consideration of vehicle transporting. However, Boye discloses that an order can include multiple vehicles ([0067]), and that the system can consider the load capacity in determining a match ([0071]). Boye also discloses that orders may be filtered based on additional characteristics, such as capacity of trailer, size of car (type of vehicle), operability of cars, etc. Boye, paragraph [0081]. 
Clarke also discloses displaying an opportunity cost to a driver on the map view of each route. Boye also discloses displaying transport fees on a map view in [0071], and expressly identifies that the map can be presented to users, which is a separate terminology for the widely used driver and therefore includes presenting the transport fees to shippers. Boye also discloses that dealers or auction houses can submit a vehicle delivery request and “instantly receive a price estimate and locate drivers to deliver the vehicle on schedule” in [0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the cargo shipment matching system of Clarke the vehicle transport aspects of Boye in order to “maximize[s] driver profitability” for “vehicle transport scheduling and demand.” Boye, paragraph [0046].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0335593 to Clarke et. al. (“Clarke”) in view of U.S. Patent Publication No. 2018/0096300 to Boye et. al. (“Boye”) and further in view of U.S. Patent Publication No. 2018/0068269 to Pillai et. al. (“Pillai”).
Claim 18
Clarke in view of Boye discloses the elements of claim 17, above. Clarke also discloses:
wherein the processor is configured to determine whether to recalculate the price for shipping the ([0071] and fig. 12A – system determines whether the shipment was selected by a carrier)
Clarke also discloses determining whether a shipment was selected by the carrier and updating the carrier’s opportunity costs if the carrier adjusts the carrier’s criteria responsive to not selecting any of the shipments (fig. 12B). Clarke also discloses prompting the shipper for a departure date (pickup time) ([0055]). Boye discloses identifying orders that have a pickup time period without a threshold layover of a current order for return home trips ([0091]). Boye also discloses that an order can include multiple vehicles ([0067]). Neither Clarke nor Boye explicitly disclose the remaining elements of claim 18. However, Pillai discloses:
responsive to determining that the initial price was not accepted by one of the respective carriers: ([0056] if none of the carriers have accepted the order tender rate, an assessment is made as to the processing stage of the order)
determining an amount of time remaining until the vehicle is to be picked up at the pickup location; ([0069] if customer bid is not accepted, the price is adjusted along a curve as the critical dates of the order, such as pickup, approach; with reference to fig. 6, first price 608 is identified by remaining time to pickup and delivery, and second price 609 is for a second date closer to the order deadline 61)
determining a maximum price the respective shipper is willing to pay to ship the vehicle; ([0069] the maximum rate may be a rate defined by the customer order)
and calculating the price for shipping based on both the amount of time remaining and the maximum price. ([0069] if customer bid is not accepted, the price is adjusted along a curve as the critical dates of the order, such as pickup, approach; with reference to fig. 6, first price 608 is identified by remaining time to pickup and delivery, and second price 609 is for a second date closer to the order deadline 610)
Clarke in view of Boye discloses a system for matching vehicle shippers and carriers, as set forth above in claim 17. Pillai discloses determining how much time remains before a load must be picked up and recalculating the price based on that determination. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the contract matching system of Clarke in view of Boye the date-based pricing adjustment as taught by Pillai in order to “significantly reduce[s] manual efforts in matching trucks to loads.” Pillai, paragraph [0102]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0335593 to Clarke et. al. (“Clarke”) in view of U.S. Patent Publication No. 2018/0096300 to Boye et. al. (“Boye”) and further in view of U.S. Patent Publication No. 2019/0087778 to Evans (“Evans”).
Claim 19
Clarke in view of Boye discloses the elements of claim 17, above. Clarke also discloses:
wherein the at least one carrier criterion comprises a minimum price for shipping; ([0045] carrier data includes a base shipping rate)
Clarke also discloses that the shippers may be ranked in the carrier view, that the price offered by the shipper is included in the presented UI, and that the carrier can negotiate the price ([0056]). Boye discloses that orders can be filtered on data and that orders with lowest transportation costs may be ranked higher than other similar orders in the carrier view ([0081]). To the extent that neither Clarke nor Boye explicitly disclose selecting whether to include the carrier based on the minimum and initial prices, Evans discloses:
and wherein the processor is configured to determine whether to include the respective carrier in the GUI further based on whether the initial price for shipping the vehicle is greater than the minimum price for shipping. ([0050] the system determines whether the shipper offer price and the delivery agent offer price match, and, if there is a non-match, the system does not include non-matches in the display – a non-match “means that the shipper offer price is less than the delivery agent offer price”)
Evans claims priority to PCT Application WO2018106730, which discloses the same feature in paragraph [0050]. 
Clarke in view of Boye discloses a system for matching shippers and carriers based on capability for vehicle transport, including determining appropriate pricing either by offer or by an initial rate determined by the system, as set forth in claim 17. Evans discloses that the system may only match a shipper and carrier, including presenting them in the UI, when the shipper price exceeds the carrier price. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the automated price estimate and negotiation system for matching carriers and shippers disclosed by Clarke in view of Boye the filtering based on a non-match as taught by Evans because it enables “a user to request on-demand shipping services,” including “selecting services and service types, as well as displaying information that may affect the decision of the user in making such selections.” Evans, paragraphs [0034]-[0035].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628